UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) Semi-Annual Report February 28, 2014 GaveKal Knowledge Leaders Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the GaveKal Knowledge Leaders Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.gavekalfunds.com GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 72.2% CONSUMER DISCRETIONARY – 6.4% Hasbro, Inc. $ Kingfisher PLC NIKE, Inc. - Class B Staples, Inc. Time Warner, Inc. Viacom, Inc. - Class B Wolters Kluwer N.V. CONSUMER STAPLES – 11.2% Beiersdorf A.G. FamilyMart Co., Ltd. Henkel A.G. & Co. KGaA Koninklijke Ahold N.V. PepsiCo, Inc. Reckitt Benckiser Group PLC Seven & I Holdings Co., Ltd. Shiseido Co., Ltd. Walgreen Co. HEALTH CARE – 28.5% Abbott Laboratories Actelion Ltd. Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. CareFusion Corp.* Eli Lilly & Co. Henry Schein, Inc.* Johnson & Johnson Lonza Group A.G. Medtronic, Inc. Pfizer, Inc. QIAGEN N.V.* Smith & Nephew PLC St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. INDUSTRIALS – 4.3% Cintas Corp. 1 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Illinois Tool Works, Inc. $ Siemens A.G. INFORMATION TECHNOLOGY – 20.8% Activision Blizzard, Inc. Adobe Systems, Inc.* Applied Materials, Inc. CA, Inc. Corning, Inc. Dena Co., Ltd. EMC Corp. Google, Inc. - Class A* Gree, Inc. Konami Corp. Microsoft Corp. NetApp, Inc. NVIDIA Corp. Seagate Technology PLC1 Xerox Corp. TELECOMMUNICATION SERVICES – 1.0% Vivendi S.A. TOTAL COMMON STOCKS (Cost $119,362,419) Principal Amount SHORT-TERM INVESTMENTS – 27.6% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $54,260,910) TOTAL INVESTMENTS – 99.8% (Cost $173,623,329) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 GaveKal Knowledge Leaders Fund SUMMARY OF INVESTMENTS As of February 28, 2014 (Unaudited) Security Type/Country Percent of Total Net Assets Common Stocks United States 49.1% Japan 6.3% Netherlands 4.5% United Kingdom 3.9% Switzerland 3.5% Germany 2.8% Ireland 1.1% France 1.0% Total Common Stocks 72.2% Short-Term Investments 27.6% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 GaveKal Knowledge Leaders Fund STATEMENT OF ASSETS AND LIABILITIES As of February 28, 2014 (Unaudited) Assets: Investments, at value (cost $173,623,329) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Advisory fees Fund shares redeemed Administration fees Transfer agent fees and expenses Fund accounting fees Auditing fees Distribution fees - Advisor Class (Note 8) Custody fees Shareholder Servicing fees (Note 7) Chief Compliance Officer fees Trustees' fees and expenses 34 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations Net Assets $ Advisor Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 4 GaveKal Knowledge Leaders Fund STATEMENT OF OPERATIONS For the Six Months Ended February 28, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $20,666) $ Interest Total investment income Expenses: Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Distribution fees - Advisor Class (Note 8) Registration fees Custody fees Shareholder reporting fees Auditing fees Miscellaneous Legal fees Chief Compliance Officer fees Shareholder Servicing fees (Note 7) Trustees' fees and expenses Insurance fees Total expenses Advisory fees recovered Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 GaveKal Knowledge Leaders Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Advisor Class - ) Institutional Class - ) From net realized gain: Advisor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Reinvestment of distributions: Advisor Class Institutional Class Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Advisor Class Institutional Class Shares reinvested: Advisor Class Institutional Class Shares redeemed: Advisor Class ) ) Institutional Class ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $741 and $4,013, respectively. 2 Net of redemption fee proceeds of $7,117 and $14,053, respectively. See accompanying Notes to Financial Statements. 6 GaveKal Knowledge Leaders Fund FINANCIAL HIGHLIGHTS Advisor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended February 28, 2014 (Unaudited) For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Period September 30, 2010* through August 31, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss)1 ) - 2 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) - - From net realized gain ) ) - - Total distributions ) ) - - Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 %
